DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 8, filed 7 January 2022, with respect to the rejections of claims 1-22 have been fully considered and are persuasive.  The rejection of claims 1-22 has been withdrawn. 
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are persuasive.
Regarding independent claims 1 and 16, Examiner notes that U.S. Publication No. 2014/0123384 A1 to White, U.S. Publication No. 2018/0019459 A1 to Lobert, and US 20060225202 A1 to Stackley are particularly relevant.  The primary reference White teaches a transfer device comprising a housing (Figs. 24-25), base panel (element 2138), deck (element 2140), and continuous belt (element 2150).  However, White does not teach Applicant’s claimed “housing […] with an upright wall extending from a lower portion of the housing toward an upper portion of the housing and […] the base panel having a circumferential reinforcement with a side wall extending adjacent the upright wall and […] coupled to the upright wall of the housing.”  In other words, Applicant’s claim limitation is directed towards two layers adjacent to each other.  However, White has only a single layer (see at least Fig. 23B).  Although Lobert teaches the use of gaskets, Lobert is not directed towards and fails to teach two layers of walls in a transfer device.  Stackley is directed towards a transfer device and teaches an upright wall adjacent to side wall reinforcement (see Fig. 16 elements 1660 and 1610).  However, the reinforcement of Stackley (element 1610) does not meet Applicant’s claim limitation “circumferential .   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/GEORGE SUN/Examiner, Art Unit 3673        

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673